Citation Nr: 0811445	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  02-05 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under the provisions of Title 38, Chapter 
35, United States Code.

3.  Entitlement to service-connected burial benefits.

4.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
October 1967.  He died in July 2000, and the appellant is his 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) and two Board remands.  

The December 2005 Board remand did not address the issues of 
entitlement to Dependents' Educational Assistance, 
entitlement to burial benefits, and entitlement to accrued 
benefits.  However, as the appellant perfected her appeal of 
these issues in April 2002, they are properly before the 
Board at this time, and the Board has jurisdiction to decide 
these issues.


FINDINGS OF FACT

1.  An August 2000 certificate of death indicates that the 
veteran died in July 2000, at the age of 72.  The certificate 
of death lists the immediate cause of death as metastatic 
prostatic cancer.

2.  At the time of the veteran's death, service connection 
was in effect for hemorrhoids and hypertension.

3.  The veteran's death was not proximately due to or the 
result of his period of service, or a service-connected 
disease or injury.

4.  At the time of his death, the veteran did not have a 
permanent and total service-connected disability.

5.  The veteran died of a nonservice-connected disability at 
his home in July 2000. 

6.  At the time of his death, the veteran was not traveling 
under proper authority and at VA expense for the purpose of 
examination, treatment, or care. 

7.  In a February 1992 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
prostate cancer due to ionizing radiation.  Although provided 
notice of this decision that same month, the veteran did not 
perfect an appeal thereof.

8.  In a June 1999 rating decision, the RO denied the 
veteran's claim to reopen the issue of entitlement to service 
connection for prostate cancer due to ionizing radiation.  
Although provided notice of this decision that same month, 
the veteran did not perfect an appeal thereof.

9.  Additional evidence received with regard to the veteran's 
claim to reopen the issue of entitlement to service 
connection for prostate cancer due to exposure to ionizing 
radiation is so significant that it must be considered in 
order to fairly decide the merits of the claim. 

10.  At the time of the veteran's death, there were no due 
but unpaid benefits to which the veteran was entitled at 
death under existing ratings or decisions, or based on 
evidence in the veteran's claims file on the date of his 
death. 


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service, to include as due to inservice exposure to 
ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311, 3.312 (2007). 

2.  The criteria for eligibility for entitlement to 
Survivors' and Dependents' Educational Assistance benefits 
under the provisions of Title 38, Chapter 35, United States 
Code, have not been met.  38 U.S.C.A. §§ 3501, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.807 (2007). 

3.  The criteria for service-connected VA burial benefits 
have not been met.  38 U.S.C.A. §§ 2302, 2303, 2307, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.1600 (2007). 

4.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the appellant of 
what information or evidence is needed in order to 
substantiate the claim, and it must assist the appellant by 
making reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the appellant's claims, 
the RO's letters dated in December 2000 and March 2001 
advised the appellant of the foregoing elements of the notice 
requirements.  In addition, prior to post-remand re-
adjudications of the appellant's claims, January 2004, 
February 2006, and September 2006 letters satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  Further, the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims, to include the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The duty to assist the appellant has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, his VA treatment records, and his identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In addition, all necessary VA medical opinions have been 
obtained.  Finally, there is no indication in the record that 
additional evidence relevant to the issues being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 473.

I.  Service Connection for the Cause of the Veteran's Death

The veteran had active duty service in the Army from November 
1948 to October 1967.  The veteran's service medical records 
are negative for any complaints of or treatment for prostate 
cancer.


The veteran was initially diagnosed with prostate cancer in 
1990.  Private medical treatment records reveal that he 
underwent a bilateral orchiectomy, but that his prostate 
cancer was metastatic to the bone.  In October 1990, the 
veteran reported some occupational exposure inservice at the 
Nevada testing site during the atomic development, but felt 
that his exposure was relatively minimal and distant.  The 
veteran was treated with hormonal therapy, radiographic 
strontium, and cytotoxic chemotherapy, all with serial 
palliative responses and later progression of the disease.  

In June 2000, the veteran was admitted to a private hospital 
with recurrent persistent hematuria.  The diagnoses on 
discharge were:  1) end-stage prostatic carcinoma, hormonally 
refractory, with persistent palliative bony pain responsive 
to recent Taxol therapy, 2) persistent urinary outlet 
obstruction and hematuria, secondary to prostatic 
carcinomatous tumor within the bladder, 3) pancytopenia, 
secondary to diffuse marrow replacement with prostatic 
carcinoma, 4) periocular hematoma, secondary to 
thrombocytopenia, asymptomatic, and 5) obstipation, secondary 
to narcotic analgesia.  The veteran determined that his 
general slow deterioration and decreasing performance status 
was such that readmission for hospitalization would not be of 
medical benefit.  Accordingly, the veteran decided to stay at 
home with increasing oxygen therapy and sedation as needed.  
The veteran passed away in July 2000 at his home.

The veteran's certificate of death, prepared in August 2000, 
lists the immediate cause of death as metastatic prostatic 
cancer.  No other contributing or underlying causes were 
noted.  The certificate of death indicates that no autopsy 
was performed.  

Private medical treatment records from 1991 to 1995 reveal 
that the veteran had three transient ischemic attacks and was 
diagnosed with transient global amnesia, uncontrolled 
hypertension, and atherosclerotic vascular disease in August 
1993.  Pursuant to a December 2005 Board remand, a VA opinion 
was requested to clarify the relationship, if any, between 
the veteran's service-connected hypertension and the cause of 
his death.  After reviewing the veteran's claims file, a 
February 2007 VA examiner found that 

it is NOT likely that the veteran's 
hypertension and subsequent development 
of atherosclerotic vascular disease and 
mild stenosis of the carotid arteries 
resulted in the veteran being materially 
less capable of resisting the affects of 
prostate cancer, which was the primary 
cause of his death.  Hypertension and 
cardiovascular disease are less likely 
related to his cause of death, and his 
cause of death was severe metastatic 
carcinoma of the prostate.  

The VA examiner also opined that "it is NOT likely that [the 
veteran's] hypertension and atherosclerotic vascular disease 
and mild stenosis of carotid arteries has any influence in 
accelerating his death."

At the time of the veteran's death, service connection was in 
effect for hemorrhoids and hypertension.  After reviewing the 
evidence of record, the Board finds that service connection 
for the cause of the veteran's death is not warranted.

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40 (1996).

First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed veteran.  
A "radiation-exposed veteran" is one who participated in a 
"radiation-risk activity" which includes participation in 
Operation TEAPOT beginning on February 14, 1955 and ending on 
June 10, 1955.  38 C.F.R. §§ 3.309(d) (3).  The veteran's 
service personnel records reveal that he is a "radiation-
exposed veteran."  In a May 2001 reply to the RO's request, 
the Defense Threat Reduction Agency indicated that the 
veteran was exposed to a total neutron and gamma ionizing 
radiation dose of 4.1 roentgen equivalent units (rem) with an 
upper bound does of 5.9 rem.  An internal committed dose to 
the prostate was estimated at 0.0 rem (less than 0.01 rem).  
In a May 2005 reply to the RO's request, the Defense Threat 
Reduction Agency reported that the veteran was exposed to a 
mean total external dose of 4.0 roentgen equivalent units 
(rem), and an upper bound dose of 6.1 rem.  It also estimated 
that he was exposed to an internal committed dose to the 
prostate of 0.004 rem, and an upper bound committed dose to 
the prostate of 0.05 rem.

The medical evidence of record reveals a diagnosis of 
metastatic prostate cancer, first noted objectively in 1990.  
However, prostate cancer is not a disease or disorder 
specified at 38 C.F.R. § 3.309(d).  As such, the 
preponderance of the evidence is against a grant of service 
connection on this basis.  38 C.F.R. § 3.309(d).

The second avenue of recovery is found under 38 C.F.R. § 
3.311(b)(2).  This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service 
in an ionizing-radiation-exposed veteran may be service 
connected if the VA Undersecretary for Benefits determines 
that they are related to ionizing radiation exposure while 
inservice or if they are otherwise linked medically to 
ionizing radiation exposure while inservice.  When it has 
been determined that: (1) a veteran has been exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest in the period specified, 
the claim will be referred to the VA Under Secretary for 
Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  When such a claim is forwarded for 
review, the VA Undersecretary for Benefits shall consider the 
claim with reference to 38 C.F.R. § 3.311(e) and may request 
an advisory medical opinion from the VA Undersecretary of 
Health.  38 C.F.R. § 3.311(b), (c)(1).  The medical adviser 
must determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure.  38 
C.F.R. § 3.311(c)(1).

In this case, the RO twice referred this claim to the VA 
Undersecretary for Benefits, who referred the claim to the VA 
Undersecretary for Health for an advisory medical opinion.  
In a memorandum dated in August 2001, the Chief Public Health 
and Environmental Hazards Officer indicated that "it is 
unlikely that the veteran's prostate cancer can be attributed 
to exposure to ionizing radiation in service" as the 
"Committee on Interagency Radiation Research and Policy 
Coordination (CIRRPC) Science Panel Report Number 6, 1988, 
does not provide screening doses for prostate cancer" and 
"the sensitivity of the prostate to radiation carcinogenesis 
appears to be relatively low and not clearly established."  

In a memorandum dated in June 2005, the Chief Public Health 
and Environmental Hazards Officer reported that "it is 
unlikely that the veteran's adenocarcinoma of the prostate 
gland can be attributed to exposure to ionizing radiation in 
service."  The memorandum again explained that the 
sensitivity of the prostate to radiation carcinogenesis 
appears to be relatively low and not clearly established.  
The NIOSH IREP was also used to estimate the likelihood that 
exposure to ionizing radiation was responsible for the 
veteran's prostate cancer.  The memorandum stated that, using 
the cancer model for all male genitalia, the software 
calculated 99 percentile values for the probability of 
causation of 5.11%.  As the Chief Public Health and 
Environmental Hazards Officer twice concluded that it is 
unlikely that the veteran's prostate cancer could be 
attributed to exposure to ionizing radiation inservice, the 
Board finds service connection for this disorder is not 
warranted under 38 C.F.R. § 3.311.

Regarding the third avenue of recovery for recovery for 
establishing service connection for a disorder claimed to be 
attributable to radiation exposure, an appellant may also 
establish service connection directly under 38 C.F.R. § 
3.303.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
The fact that the appellant is not entitled to presumptive 
service connection as a result of exposure to ionizing 
radiation under 38 C.F.R. § 3.309 and 3.311 does not preclude 
an evaluation as to whether the appellant is entitled to 
service connection under 38 C.F.R. § 3.303.  Id. 

In order to establish direct service connection for the cause 
of a veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, there must have been a 
causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312.

The medical evidence of record reveals a diagnosis of 
metastatic prostatic cancer.  However, there is no evidence 
of inservice incurrence or aggravation of this disorder, or 
of the development of this disorder within one year following 
discharge from service.  Of the medical evidence of record, 
the earliest evidence of prostate cancer is in 1990; at least 
23 years after the veteran's discharge from active service.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition); Shaw v. Principi, 3 Vet. App. 365 (1992) 
(finding the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service 
connection).  In addition, a February 2007 VA examiner found 
that the veteran's service-connected hypertension and 
subsequent development of atherosclerotic vascular disease 
and mild stenosis of the carotid arteries did not result in 
the veteran being materially less capable of resisting the 
affects of prostate cancer, were not likely related to his 
cause of death, and did not have any influence in 
accelerating his death.

Accordingly, as there is no competent evidence of record 
linking the veteran's fatal condition to his active duty 
service, service connection for the cause of the veteran's 
death is denied.  In making this determination, the 
appellant's statements cannot provide competent evidence of a 
medical opinion on diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

II.  Entitlement to Survivors' and Dependents' Educational 
Assistance

The appellant also seeks Survivors' and Dependent's 
Educational Assistance benefits.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the law mandates denial of the 
claim.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

For the purposes of Dependent's Educational Assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other then dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence at the date of the veteran's death; 
where a permanent and total service-connected disability was 
in existence at the date of the veteran's death; or where the 
veteran died as a result of the service- connected 
disability.  See 38 U.S.C.A. § 3501; 38 C.F.R. § 3.807(a).

In this case, the veteran served honorably during two periods 
of war.  However, he did not have a permanent and total 
service-connected disability at the time of his death.  
Furthermore, as explained above, the cause of the veteran's 
death is not service-connected.  Consequently, the Board 
finds that the appellant has not met the basic conditions of 
eligibility for Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.  Accordingly, the 
appellant's claim for entitlement to Dependents' Educational 
Assistance must be denied for lack of legal merit.  See 
Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement).  

III.  Entitlement to Service-Connected Burial Benefits

The veteran died in July 2000 at his home.  The cause of the 
veteran's death was metastatic prostatic cancer.  

Burial expenses of a deceased veteran are payable if the 
veteran died of a service-connected disability.  38 U.S.C.A. 
§ 2307; 38 C.F.R. § 3.1600(a).  If the veteran's death was 
not service-connected, nonservice-connected burial benefits 
are payable if at the time of death:  (1) The veteran was in 
receipt of pension or compensation (or, but for the receipt 
of military retirement pay, would have been in receipt of 
compensation); or (2) the veteran had an original or reopened 
claim for either compensation or pension pending, and, in the 
case of an original claim, there is sufficient evidence of 
record on the date of the veteran's death to have supported 
an award of compensation or pension effective prior to the 
date of the veteran's death.  38 U.S.C.A. § 2302(a)(1); 38 
C.F.R. § 3.1600(b)(1)(2)(i). 

The appellant contends that the cause of the veteran's death 
should be service-connected.  However, by this decision, the 
appeal for entitlement to service connection for the cause of 
the veteran's death is denied.  Consequently, the appellant's 
claim for service-connected burial benefits must be denied as 
a matter of law.  The claim for service-connected burial 
benefits is denied due to the absence of legal merit, or the 
lack of entitlement under the law.  Sabonis, 6 Vet. App. at 
430. 

IV.  Entitlement to Accrued Benefits

At the time of the veteran's death, there was a pending claim 
for entitlement to service connection for prostate cancer due 
to ionizing radiation.  Although the veteran's claim 
terminated with his death, the regulations set forth a 
procedure for a qualified survivor to carry on, to a limited 
extent, a deceased veteran's claim for VA benefits by 
submitting a timely claim for accrued benefits.  38 U.S.C.A. 
§ 5121; see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Thus, while the claim for accrued benefits is separate from 
the claim for service connection filed by the veteran prior 
to his death, the accrued benefits claim is derivative of the 
veteran's claim, and the appellant takes the veteran's claim 
as it stood on the date of his death.  See Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 
146 F.3d 1296 (Fed. Cir. 1998).

The law applicable to this claim for accrued benefits 
provides that certain individuals may be paid periodic 
monetary benefits, due and unpaid for a period not to exceed 
two years, to which the veteran was entitled at the time of 
his death under existing ratings or based on evidence in the 
file at the time of the veteran's death.  38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000.  

The veteran served on active duty from November 1948 to 
October 1967.  In a February 1992 rating decision, the RO 
denied the veteran's initial claim for entitlement to service 
connection for prostate cancer because the evidence did not 
show that the veteran was exposed to ionizing radiation 
inservice.  The veteran was notified of the rating decision 
that same month.  The rating decision was not appealed and 
that decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 3.104 (2007).  In June 1999, the RO denied the 
veteran's claim to reopen the issue of entitlement to service 
connection for prostate cancer due to ionizing radiation 
because the veteran did not present new and material evidence 
that he was exposed to ionizing radiation inservice.  The 
veteran was notified of the rating decision that same month.  
The rating decision was not appealed and that decision is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  

In March 2000, the veteran filed a claim to reopen the issue 
of entitlement to service connection for prostate cancer due 
to ionizing radiation.  The veteran died in late July 2000.  
In August 2000, the appellant filed a claim for accrued 
benefits.  Here, the appellant, as the veteran's surviving 
spouse, is advancing essentially the same claim for service 
connection for prostate cancer, which the veteran had pending 
at the time of his death.

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108 (West 2002).  Because the June 
1999 rating decision is the last final disallowance, the 
Board must review all of the evidence submitted since that 
action to determine whether the appellant's claim should be 
reopened and re-adjudicated on a de novo basis.  Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material 
evidence is presented with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  This change in the law pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's request to reopen was initiated in March 2000, 
prior to the enactment of the revised regulation, this case 
will be adjudicated by applying the law previously in effect.  
38 C.F.R. § 3.156(a) (2001).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

The evidence of record at the time of the June 1999 rating 
decision consisted of the veteran's claim, private medical 
treatment records which revealed a diagnosis of and treatment 
for prostate cancer, a VA examination for hypertension, and 
the veteran's service medical records.  Evidence received 
after the June 1999 rating decision and before the veteran's 
death includes records received in May 2000 from the National 
Personnel Records Center (NPRC) confirming that the veteran 
was exposed to ionizing radiation during service.  The 
veteran also submitted additional private medical treatment 
records.  

The Board has reviewed the evidence received after the June 
1999 rating decision and before the veteran's death, and has 
determined that the evidence is new, as it was not of record 
at the time of the June 1999 decision.  The evidence is also 
material because it relates to facts necessary to 
substantiate the claim.  The May 2000 response from NPRC 
confirms that the veteran was exposed to ionizing radiation 
inservice.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) 
(holding that in determining whether evidence is new and 
material, the credibility of the evidence is presumed).  This 
evidence is not cumulative or redundant and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the veteran's claim for 
service connection for prostate cancer due to ionizing 
radiation is reopened.

Although the issue of entitlement to service connection for 
prostate cancer due to ionizing radiation has been reopened, 
entitlement to accrued benefits is not warranted because 
service connection for prostate cancer due to exposure to 
ionizing radiation is denied.  As discussed above, service 
connection for the cause of the veteran's death is not 
warranted.  Because the appellant's claim for entitlement to 
service connection for the cause of the veteran's death and 
the appellant's claim for entitlement to accrued benefits 
based on the veteran's claim for service connection for 
prostate cancer due to ionizing radiation rely on the same 
law and facts, the Board finds that entitlement to accrued 
benefits for the veteran's pending claim of entitlement to 
service connection for prostate cancer due to exposure to 
ionizing radiation is not warranted for the reasons and bases 
discussed above.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert, 1 Vet. App. at 49. 


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Survivors' and Dependents' Educational 
Assistance is denied.

Entitlement to service-connected burial benefits is denied.

Entitlement to accrued benefits is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


